Citation Nr: 0313323	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of compression fractures to the thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from August 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by 
which the RO confirmed and continued a 20 percent disability 
rating for residuals of compression fractures to the dorsal 
spine.  By a July 2002 rating decision the RO increased the 
disability rating to 40 percent, effective from August 9, 
1996.  The veteran expressly disagreed with the 40 percent 
rating, contending that a 100 percent evaluation was 
appropriate.  See Veteran's September 2002 Letter.  
Consequently, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993); West v. Brown, 7 Vet. App. 329 (1995). 


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
(VCAA), was enacted in November 2000.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

Certain notification requirements have been set out by the 
VCAA.  Since February 2002, the Board has endeavored to 
provide the notices required by the VCAA pursuant to 
authority set forth in 38 C.F.R. § 19.9(a)(2)(ii) (2002).  67 
Fed. Reg. 3104 (Jan. 23, 2002).  However, the United States 
Court of Appeals for the Federal Circuit, in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), recently held that 38 C.F.R. § 19.9(a)(2)(ii) 
(allowing the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  As a consequence, the Board's 
efforts to provide the notice required by 38 U.S.C.A. 
§ 5103(a) (2002) were contrary to law.  In this case, 
although the veteran was notified of the provisions of the 
Veterans Claims Assistance Act of 2000 by a supplemental 
statement of the case (SSOC) dated in July 2002, he has not 
been specifically advised as to the evidence needed to 
substantiate his claim for an increased rating.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Likewise, the veteran had not been notified of the 
obligations of VA and the veteran regarding obtaining 
necessary evidence.  Therefore, a remand is required.

In addition, the Board observes that additional VA 
examinations should be provided to the veteran.  Most 
recently, in March 2000, VA provided the veteran a peripheral 
nerve examination and an orthopedic examination.  The report 
of the peripheral nerve examination reflects the diagnosis of 
degenerative joint disease of the cervical and thoracic 
spine, and that there was no peripheral nerve disease that 
could be detected on examination or by reviewing the medical 
records.  A detailed recitation of what was found on review 
of the medical records, as well as the medical history, was 
noted.  The results of a physical examination were related, 
including the conclusions that it was possible that there was 
spinal cord disease or injury, cervical disk disease, or 
trauma to the nerve roots.  The examiner reported a full 
range of spine movement, good motor strength, and deep tendon 
reflexes at 2+ throughout.  Sensation was noted as intact in 
the fingers and toes, with no muscle wasting.  

The report of the orthopedic examination related a diagnosis 
of residual compression fractures of the eleventh and twelfth 
thoracic vertebra, with arthritis.  The examiner noted that 
motion studies were done, and that the examiner could not 
differentiate any change in motion due to the fractures 
separate from the lumbar spine.  The examiner stated that 
they had to be measured together.  Similarly, that examiner 
indicated that the symptoms relating to the lower dorsal 
spine and lumbar spine could not be separated.  On 
examination the veteran was able to ambulate independently 
without aids or assistance.  His back was tender, sore and 
painful to palpation.  There was no increased kyphosis or 
scoliosis.  The veteran had tenderness right around the 
dorsolumbar junction, tenderness of the lumbar spine, and 
soreness to the right and left of the dorsal and lumbar 
spine.  He could forward flex to 70 degrees with pain from 40 
to 70 degrees of flexion.  He could extend, bend and rotate 
25 degrees with pain at the extremes.  He could raise onto 
his toes and onto his heels.  

Since these examinations were provided over three years ago, 
more recent examinations are warranted.  Furthermore, the 
Board observes that these examinations were provided prior to 
the revisions to Diagnostic Code 5293.  Whether the severity 
of the veteran's disability warrants a higher evaluation 
under Diagnostic Code 5293 should be considered, especially 
given that the rating decision now on appeal evaluated the 
veteran under that Diagnostic Code.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claim and what portion of that 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
(In the case of information or evidence 
that the claimant is notified is to be 
provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002).)  

3.  The RO should ask the veteran to 
identify any VA and non-VA healthcare 
providers who have treated his service-
connected disability since June 1999.  
The RO should obtain any pertinent VA 
treatment records from June 1999 to the 
present.  Further, the RO should obtain 
records of any other treatment of the 
veteran's service-connected thoracic 
spine disability that the veteran 
identifies.  

4.  After completing the above 
development, and associating any newly 
obtained evidence with the claims file, 
the RO should schedule the veteran for 
orthopedic and neurologic VA examinations 
indicated below.  

(a)  Neurology Examination:  The 
examiner should review the claims 
file, paying particular attention to 
the April 2000 VA neurology 
examination which noted the 
veteran's complaints of three 
episodes of numbness and concluded 
that peripheral nerve disease was 
not detected.  The examiner should 
obtain any recent history considered 
medically helpful that was not 
obtained in the detailed history 
reported in the earlier examination.  
Thereafter, the examiner should 
determine whether the veteran has 
any symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk or other 
neurological findings appropriate to 
the thoracic spine disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  The examiner is also 
asked to report whether it is as 
likely as not that the veteran has 
cord involvement, requires long leg 
braces, or requires a neck brace due 
to abnormal mobility.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 
(2002).  Additionally, the examiner 
should identify each nerve affected 
by the service-connected disability 
and indicate whether there is 
complete or incomplete paralysis, 
whether there is neuralgia or 
neuritis, and whether the disabling 
neurologic manifestations are mild, 
moderate, or severe.  This should be 
done for each nerve adversely 
affected by the thoracic spine 
disability.

(b)  Orthopedic Examination:  The 
examiner should review the claims 
file.  The examiner should, 
thereafter, conduct the examination 
obtaining a history from the veteran 
regarding any periods of acute signs 
and symptoms due to the disability 
that required bed rest prescribed by 
a physician and treatment by a 
physician.  The duration and 
frequency of any such reported 
episodes should be stated.  67 Fed. 
Reg. 54,349 (Aug. 22, 2002).  
Further, the examiner should 
identify each orthopedic residual of 
the compression fractures to the 
11th and 12th vertebrae of the 
thoracic spine.  The examiner is 
asked to render an opinion as to 
whether any loss of vertebral body 
height of T11 or T12, or mild 
hypertrophic change of T6 to T12 
constitute demonstrable deformity of 
a vertebral body.  Range of motion 
testing should be conducted and the 
functional losses caused by pain, 
weakness, flare-ups, etc., should be 
equated to loss of motion beyond 
that shown clinically.

5.  After the development requested above 
has been completed, the RO should again 
review the record including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a SSOC that considers and 
recites the provisions of, among other 
things, 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002) and gives the appellant 
an opportunity to respond.

After giving the veteran opportunity to respond to the SSOC, 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

